Pahl & McCay
A Professional Corp
225 W. Santa Clara
Suite 1500

San Jose, CA 95113
(408) 286-5100

*28 14/040 -
00668129. DOCX.1

oO “st ON

oO

10
1]
12

14
15
16
17
18
19

21
22
23
24
25

27
28

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 1 of 19

PAHL & McCAY

A Professional Law Corporation

Fenn C. Horton IT, Esq. (State Bar No. 119888)

Helene A. Simvoulakis-Panos, Esq. (State Bar No. 256334)

225 West Santa Clara Street

Suite 1500

San Jose, California 95113-1752

Telephone: (408) 286-5100

Facsimile: (408) 286-5722

Email: fhorton@pahl-mccay.com
hsimvoulakis@pahl-mccay.com

Attorneys for Defendant
WEST VALLEY STAFFING GROUP

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
DEMETRIC DI-AZ, OWEN DIAZ and Case No. 17-cv-06748-WHO
LAMAR PATTERSON
DEFENDANT WEST VALLEY
Plaintiffs STAFFING GROUP’S ANSWER TO
PLAINTIFFS’ AMENDED COMPLAINT
V. FOR DAMAGES

TESLA, INC. DBA TESLA MOTORS,
INC.; CITISTAFF SOLUTIONS, INC,;
WEST VALLEY STAFFING GROUP;
CHARTWELL STAFFING SERVICEDS,
INC.,

Assigned to: Hon. William H. Orrick
Action Filed: October 16, 2017
Trial Date: May 13, 2019

Defendants

eee ee Nee Nea See” Seco Senet ee” Smee” Smee eee! mae” Seapner Snmmee” rane”

 

 

 

Defendant WEST VALLEY STAFFING GROUP (“WEST VALLEY”) hereby responds
to the Amended Complaint for Damages (“Complaint”) of Plaintiffs DEMETRIC DI-AZ (“DI-
AZ”), OWEN DIAZ (“DIAZ”) and LAMAR PATTERSON (“PATTERSON”)! as follows:

1, WEST VALLEY lacks sufficient information and belief with respect to the
allegations contained in Paragraphs 1, 9, 10, 14, 15, 17, 19, 22, 23, 24, 25, 27, 28, 29, 30, 31, 36,
37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62,
63, 64, 65, 66, 67, 68, 69, 70, 71, 76, 77, 78, 79, 84, 89, 151, 157, 158, 159, 160, and 161 of the

Complaint, and on that basis, denies each and every, generally and specifically, all and singularly,

 

* DI-AZ, DIAZ and PATTERSON are collectively referred to herein as “PLAINTIFFS.”

weeneennennenneeceee 1 penne eee nen nee eennee
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

Pahl & MeCay

A Professional Corp DA
225 W. Santa Clara

Suite 1500

San Jose, CA 95113

(408) 286-5100 25

#2814/040 -
00668129. Docx.1 26

27
28

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 2 of 19

the allegations contained in Paragraphs 1, 9, 10, 14, 15, 17, 19, 22, 23, 24, 25, 27, 28, 29, 30, 31,
36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61,
62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 76, 77, 78, 79, 84, 89, 151, 157, 158, 159, 160, and 161 of
the Complaint. |

2. Paragraphs 3, 4, 6, 7, 97, 98, 99, 100, 101, 102, 103, 105, 106, 107, 108, 109, 110,
111, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 128, 129, 130, 131,
132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 167, 168, 169, 170, 171, 172, 173, 174, 175,
177, 178, 179, 180, 181, 182, 183, 185, 186, 187, 188, 189, 190, 192, 193, 194, 195, 196, 197,
227, 228, 229, 230, 231, 232, 233, 234, 235 and 236 of the Complaint are not charging as to
WEST VALLEY, but, to the extent necessary, WEST VALLEY denies each and every, generally
and specifically, all and singularly, the allegations contained in Paragraphs 3, 4, 6, 7, 97, 98, 99,
100, 101, 102, 103, 105, 106, 107, 108, 109, 110, 111, 113, 114, 115, 116, 117, 118, 119, 120,
121, 122, 123, 124, 125, 126, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140,
141, 167, 168, 169, 170, 171, 172, 173, 174, 175, 177, 178, 179, 180, 181, 182, 183, 185, 186,
187, 188, 189, 190, 192, 193, 194, 195, 196, 197, 227, 228, 229, 230, 231, 232, 233, 234, 235 and
236 of the Complaint.

3. WEST VALLEY denies the allegations contained in Paragraph 2 of the Complaint
to the extent they imply or allege that WEST VALLEY subjected PLAINTIFFS to “racially
motivated abuse, including the frequent use of racial slurs.’ WEST VALLEY further denies the
allegations contained in Paragraph 2 of the Complaint to the extent they imply or allege that
PLAINTIFFS ever “complained” to WEST VALLEY regarding any alleged “racially motivated
abuse, including the frequent use of racial slurs.” WEST VALLEY lacks sufficient information
and belief with respect to the remaining allegations contained in Paragraph 2 of the Complaint,
and on that basis, denies each and every, generally and specifically, all and singularly, the
remaining allegations contained in Paragraph 2 of the Complaint.

4, WEST VALLEY admits the allegations contained in Paragraph 5 of the Complaint
that WEST VALLEY “is a staffing corporation with corporate offices in Sunnyvale, California,”

that WEST VALLEY “provides trained employees for short and long-term assignments to other

penne 2
WVSG’S ANSWER TO AMENDED COMPLAINT

(Case No. 17-cv-06748- WHO )

 
co oO wHn NN DN

11
12
13
14
15
16
17
18
19
20
21
22

Pahl & McCay

A Professional Corp

225 W. Santa Clara

Suite 1500

San Jose, CA 95113

(408) 286-5100 25

*2814/040 -
00668129. DOCX.1 26

27
28

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 3 of 19

businesses,” that WEST VALLEY’s “employees are sent to work at other business’ sites” and that
WEST VALLEY’s employees “receive paychecks from WEST VALLEY.” As to the allegations
contained in Paragraph 2 of the Complaint, which contain legal contentions and conclusions,
WESTS VALLEY is not required to respond. WEST VALLEY denies each and every, generally
and specifically, all and singularly, the remaining material allegations contained within Paragraph
2 of the Complaint.

5. WEST VALLEY admits the allegations of Paragraph 8 of the Complaint that DI-
AZ became an employee of WEST VALLEY in August 2015 and that, at that time, DI-AZ was
placed on assignment with TESLA as a Production Associate. WEST VALLEY denies the
allegations contained in Paragraph 8 of the Complaint to the extent they imply or allege that
WEST VALLEY ever terminated DI-AZ’s employment. WEST VALLEY lacks sufficient
information and belief as to the remaining allegations contained in Paragraph 8 of the Complaint
and on that basis, denies each and every, generally and specifically, all and singularly, the
remaining allegations contained in Paragraph 8 of the Complaint.

6. As to the allegations contained in Paragraph 11 of the Complaint, which contain
legal contentions and conclusions, WEST VALLEY is not required to respond. WEST VALLEY
lacks sufficient information and belief as to the remaining allegations contained in Paragraph 10 of
the Complaint and on that basis, denies each and every, generally and specifically, all and
singularly, the remaining material allegations contained within Paragraph 11 of the Complaint.

7. Answering Paragraphs 12 and 13 of the Complaint, WEST VALLEY admits that
jurisdiction is proper in this Court. The statutory provisions cited in Paragraphs 12 and 13 of the
Complaint speaks for themselves and no answer is required as to PLAINTIFFS’ allegations
concerning said statutory provisions. To the extent Paragraphs 12 and 13 of the Complaint
contains legal contentions and conclusions, WEST VALLEY is not required to respond.

8. WEST VALLEY admits the allegations contained in Paragraph 16 of the
Complaint that this Court “has personal jurisdiction over” WEST VALLEY and that WEST
VALLEY is “a corporation incorporated in the State of California with its corporate offices and

principal place of business located in Sunnyvale, California.”

weneneeecceeneneeeee 3 weceeene ene nceeeneee
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 
oO Aa SN DB HN

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Pahl & McCay

A Professional Corp

225 W. Santa Clara

Suite 1500

San Jase, CA 95143

(408) 286-5100 25

*2814/040 -
00668129. DOCX.1 26

27
28

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 4 of 19

9. Answering Paragraph 18 of the Complaint, WEST VALLEY admits that venue is
proper in this Court. The statutory provision cited in Paragraph 18 of the complaint speaks for
itself and no answer is required as to PLAINTIFFS’ allegations concerning said statutory
provision. To the extent Paragraph 18 of the Complaint contains legal contentions and
conclusions, WEST VALLEY is not required to respond.

10. WEST VALLEY admits the allegations contained in Paragraph 20 of the
Complaint to the extent they allege that DI-AZ was hired by WEST VALLEY and that his start
date was August 24, 2015. WEST VALLEY denies the allegations contained in Paragraph 20 of
the Complaint to the extent they allege that DI-AZ’s employment with WEST VALLEY was
anything other than “at will.” WEST VALLEY lacks sufficient information and belief with
respect to the remaining allegations contained in Paragraph 20 of the Complaint, and on that basis,
denies each and every, generally and specifically, all and singularly, the remaining allegations
contained in Paragraph 20 of the Complaint.

11. WEST VALLEY admits the allegations contained in Paragraph 21 of the
Complaint that DI-AZ’s assignment with TESLA as a Production Associate commenced in
August 2015. WEST VALLEY lacks sufficient information and belief with respect to the
remaining allegations contained in Paragraph 21 of the Complaint and on that basis, denies each
and every, generally and specifically, all and singularly, the remaining allegations of Paragraph 21
of the Complaint.

12. Answering the allegations of Paragraph 26 of the Complaint, WEST VALLEY
denies each and every, generally and specifically, all and singularly, the allegations contained in
Paragraph 26 of the Complaint.

13. Answering Paragraphs 32, 33, 35, 72, 73, 75, 80, 81, 83, 91, 92, 93, 94, 95, 143,
146, 147, 148, 149, 154, 162, 163, 164, 165, 202, 203, 204, 208, 209, 210, 215, 216, 217, 223, 224
and 225 of the Complaint, said paragraphs contain legal contentions or conclusions and no answer
is required as to said legal contentions or conclusions. WEST VALLEY denies each and every,
generally and specifically, all and singularly, the remaining material allegations contained in

Paragraphs 32, 33, 35, 72, 73, 75, 80, 81, 83, 91, 92, 93, 94, 95, 143, 146, 147, 148, 149, 154, 162,

pon nen nen nnmennenne 4 pneeeneneneene mene ne
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 
Pahl & McCay
A Professional Corp
225 W. Santa Clara
Suite 1500

San Jose, CA 95113
(408) 286-5100

*2814/040 -
00668129.DOCX.1

ao nN DN

\O

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25

27
28

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 5 of 19

163, 164, 165, 202, 203, 204, 208, 209, 210, 215, 216, 217, 223, 224 and 225 of the Complaint.

14. Answering Paragraphs 34, 74 and 82 of the Complaint, the cited statutory
provisions speak for themselves and no answer is required as to PLAINTIFFS’ allegations
concerning said statutory provisions. As to those portions of Paragraphs 34, 74 and 82 of the
Complaint which contain legal contentions or conclusions, no answer is required as to said legal
contentions or conclusions. WEST VALLEY denies each and every, generally and specifically,
all and singularly, the remaining material allegations contained in Paragraphs 34, 74 and 82 of the
Complaint.

15. Answering Paragraph 85, WEST VALLEY re-alleges and incorporates by
reference its responses to Paragraphs | through 84, hereinbefore, as though fully set forth herein.

16. | WEST VALLEY denies the allegations contained in Paragraph 86 of the Complaint
that DI-AZ was ever in a “contractual relationship with” WEST VALLEY. As to those portions
of Paragraph 86 of the Complaint which contain references to statutory provisions, the cited
statutory provisions speak for themselves and no answer is required. As to those portions of
Paragraph 86 of the Complaint which contain legal contentions or conclusions, no answer is
required as to said legal contentions or conclusions. WEST VALLEY lacks sufficient information
and belief as to the remaining allegations of Paragraph 86 of the Complaint, and on that basis,
denies each and every, generally and specifically, all and singularly, the remaining allegations
contained in Paragraph 86 of the Complaint.

17. WEST VALLEY denies the allegations contained in Paragraph 87 of the Complaint
to the extent they imply or allege that WEST VALLEY ever entered into an “employment
contract” with any of the PLAINTIFFS. WEST VALLEY further denies the allegations contained
in Paragraph 87 that WEST VALLEY “violated” the rights of any of the PLAINTIFFS relative to
any alleged (non-existent) “employment contract.” As to those portions of Paragraph 87 of the
Complaint which contain legal contentions or conclusions, no answer is required as to said legal
contentions or conclusions. WEST VALLEY lacks sufficient information and belief as to the
remaining allegations contained in Paragraph 87 of the Complaint, and on that basis, denies each

and every, generally and specifically, all and singularly, the remaining allegations contained in

weenen ee eee ne cee nee 5 pete nec nen en nee ne
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 
Pahl & McCay
A Professional Corp
225 W. Santa Clara
Suite 1500

San Jose, CA 95113
(408) 286-5100

*2814/040 -
00668129.DOCX.1

No

oOo © NS DN HH KE WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 6 of 19

Paragraph 87 of the Complaint.

18. WEST VALLEY denies the allegations contained in Paragraph 88 of the Complaint
to the extent they imply or allege that any of the PLAINTIFFS ever made any “reports and
complaints” of “racial harassment” or of a “hostile work environment” to WEST VALLEY.
WEST VALLEY further denies the allegations of Paragraph 88 of the Complaint to the extent
they imply or allege that WEST VALLEY ever issued DI-AZ “a written warning based on false
allegations” or that WEST VALLEY ever “approve[d]” of any alleged “retaliatory termination” of
DI-AZ. WEST VALLEY lacks sufficient information and belief with respect to the remaining
allegations of Paragraph 88 of the Complaint, and on that basis, denies each and every, generally
and specifically, all and singularly, the remaining allegations of Paragraph 88 of the Complaint.

19, WEST VALLEY denies the allegations of Paragraph 90 of the Complaint that
WEST VALLEY “failed to prevent” any alleged “racially harassing and retaliatory behavior
directed at” any of the PLAINTIFFS, as well as “others.” WEST VALLEY further denies the
allegations of Paragraph 90 of the Complaint to the extent they imply or allege that DI-AZ was
ever “terminated” by WEST VALLEY. WEST VALLEY lacks sufficient information and belief
with respect to the remaining allegations of Paragraph 90 of the Complaint and on that basis,
denies each and every, generally and specifically, all and singularly, the remaining allegations of
Paragraph 90 of the Complaint.

20. Answering Paragraph 96, WEST VALLEY re-alleges and incorporates by
reference its responses to Paragraphs 1| through 95, hereinbefore, as though fully set forth herein.

21. Answering Paragraph 104, WEST VALLEY re-alleges and incorporates by
reference its responses to Paragraphs | through 103, hereinbefore, as though fully set forth herein.

22. Answering Paragraph 112, WEST VALLEY re-alleges and incorporates by
reference its responses to Paragraphs | through 111, hereinbefore, as though fully set forth herein.

23. Answering Paragraph 127, WEST VALLEY re-alleges and incorporates by
reference its responses to Paragraphs | through 126, hereinbefore, as though fully set forth herein.

24. Answering Paragraph 142, WEST VALLEY re-alleges and incorporates by

reference its responses to Paragraphs | through 141, hereinbefore, as though fully set forth herein.

wee een cee ee ee ee ene 6 pene eeeenneeneneenen
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 
oOo © CO JY DB

1
iD
12
13
14
15
16
17
18
19
20
21
22
23
APrtessonl Con 24
Suite 800

San Jose, CA 95113
(408) 286-5100 25

*2814/040 -
00668129. DOCX.1 26

27
28

 

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 7 of 19

25. Answering the allegations of Paragraph 144, 145, 156, 212 and 213 of the
Complaint, said allegations are vague, ambiguous and unintelligible. On that basis, WEST
VALLEY denies each and every, generally and specifically, all and singularly, the allegations of
Paragraphs 144, 145, 156, 212 and 213 of the Complaint.

26. Answering Paragraph 150, WEST VALLEY re-alleges and incorporates by
reference its responses to Paragraphs 1 through 149, hereinbefore, as though fully set forth herein.

27. | WEST VALLEY admits the allegations of Paragraph 152 that DI-AZ was
employed by WEST VALLEY effective August 24, 2015. WEST VALLEY lacks sufficient
information and belief with respect to the remaining allegations of Paragraph 152 of the
Complaint and on that basis, denies each and every, generally and specifically, all and singularly,
the remaining allegations of Paragraph 152 of the Complaint.

28. WEST VALLEY denies the allegations of Paragraph 153 of the Complaint to the
extent they imply or allege that DI-AZ ever “reported” any alleged “racially harassing and
discriminatory behavior” to WEST VALLEY, including any alleged “threat to terminate his
employment for his refusal to endure the daily racial harassment. As to those portions of
Paragraph 153 of the Complaint that contain legal contentions or conclusions, no answer is
required as to said legal contentions or conclusions. WEST VALLEY lacks sufficient information
and belief with respect to the remaining allegations of Paragraph 153 of the Complaint and on that
basis, denies each and every, generally and specifically, all and singularly, the remaining
allegations of Paragraph 153 of the Complaint.

29. Answering the allegations of Paragraph 155 of the Complaint, WEST VALLEY
denies each and every, generally and specifically, all and singularly, the allegations of Paragraph
155 of the Complaint.

30. Answering Paragraph 166, WEST VALLEY re-alleges and incorporates by

“reference its responses to Paragraphs | through 165, hereinbefore, as though fully set forth herein.

31. Answering Paragraph 176, WEST VALLEY re-alleges and incorporates by

reference its responses to Paragraphs | through 175, hereinbefore, as though fully set forth herein.

5

32. Answering Paragraph 184, WEST VALLEY re-alleges and incorporates by

wae nene eee eenenen eee 7 wen ene nen nen mene ne
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 

 
Pahl & McCay
A Professional Corp
225 W Santa Clara
Suite 1500

San Jose, CA 95113
(408) 286-5100

*2814/040 -
00668129.DOCX.]

mo Oo Oo sD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

27
28

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 8 of 19

reference its responses to Paragraphs 1 through 183, hereinbefore, as though fully set forth herein.

33. Answering Paragraph 191, WEST VALLEY re-alleges and incorporates by
reference its responses to Paragraphs | through 190, hereinbefore, as though fully set forth herein.

34. Answering Paragraph 198, WEST VALLEY re-alleges and incorporates by
reference its responses to Paragraphs | through 197, hereinbefore, as though fully set forth herein.

35. Answering the allegations of Paragraph 199 of the Complaint, WEST VALLEY
denies each and every, generally and specifically, all and singularly, the allegations of Paragraph
199 of the Complaint.

36. Answering the allegations of Paragraph 200 of the Complaint, WEST VALLEY
denies each and every, generally and specifically, all and singularly, the allegations of Paragraph
200 of the Complaint.

37. Answering the allegations of Paragraph 201 of the Complaint, WEST VALLEY
denies each and every, generally and specifically, all and singularly, the allegations of Paragraph
201 of the Complaint.

38. Answering Paragraph 205, WEST VALLEY re-alleges and incorporates by
reference its responses to Paragraphs | through 204, hereinbefore, as though fully set forth herein.

39. WEST VALLEY denies the allegations of Paragraph 206 of the Complaint that
“PLAINTIFFS complained repeatedly to” WEST VALLEY about any “constant racial abuse” that
they allegedly “received on a daily basis” or that PLAINTIFFS ever “made clear” to WEST
VALLEY that Plaintiffs had suffered “racial harassment” which caused “distress, humiliation, and
suffering.” WEST VALLEY lacks sufficient information and belief with respect to the remaining
allegations of Paragraph 201 of the Complaint, and on that basis, denies each and every, generally
and specifically, all and singularly, the remaining allegations of Paragraph 206 of the Complaint.

40. Answering the allegations of Paragraph 207 of the Complaint, WEST VALLEY
denies each and every, generally and specifically, all and singularly, the allegations of Paragraph
207 of the Complaint.

41. Answering Paragraph 211, WEST VALLEY re-alleges and incorporates by

reference its responses to Paragraphs 1| through 210, hereinbefore, as though fully set forth herein.

wenmaneenceneeneneee 8 wenenen ene eneeneeeee
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 
Pahl & McCay
A Professional Corp
225 W. Santa Clara
Suite 1500

San Jose, CA 95113
(408) 286-5100

*2814/040 -
00668129. DOCX.1

mn & Ww WN

olOomUmUlUCUOUCUMNSN ODN

i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

27
28

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 9 of 19

42, | WEST VALLEY denies the allegations of Paragraph 212 of the Complaint that
WEST VALLEY “knew or reasonably should have known through reasonable investigation of
some of its agents and/or employees’ propensity for unlawful racially harassing and physical
aggressive behavior.” WEST VALLEY lacks sufficient information and belief with respect to the
remaining allegations of Paragraph 212 of the Complaint, and on that basis, denies each and every,
generally and specifically, all and singularly, the remaining allegations of Paragraph 212 of the
Complaint.

43. WEST VALLEY denies the allegations of Paragraph 213 of the Complaint that
WEST VALLEY “had a duty not to hire or retain” certain unnamed “employees/agents” on the
purported basis that said unnamed “employees/agents” possessed “wrongful, dangerous, and
racially offensive propensities.” WEST VALLEY further denies the allegations of Paragraph 213
of the Complaint to the extent they imply or allege that WEST VALLEY failed “to provide
reasonable supervision” of certain unnamed “employees/agents” and further that said certain
unnamed “employees/agents” of WEST VALLEY engaged in conduct which was or could be
considered wrongful, dangerous or racially offensive. WEST VALLEY lacks sufficient
information and belief with respect to the remaining allegations of Paragraph 213 of the
Complaint, and on that basis, denies each and every, generally and specifically, all and singularly,
the remaining allegations of paragraph 213 of the Complaint.

44. WEST VALLEY denies the allegations of Paragraph 214 of the Complaint that
WEST VALLEY “negligently hired, retained and/or failed to adequately supervise” certain
unnamed “employees/agents,” that certain unnamed “employees/agents” of WEST VALLEY
“committed the wrongful acts” alleged in the Complaint and that WEST VALLEY “failed to
provide reasonable supervision” of these certain unnamed “employees/agents.”, WEST VALLEY
further denies the allegations of Paragraph 214 of the Complaint to the extent they imply or allege
that WEST VALLEY knew or was aware of any “propensities” of certain unnamed
“employees/agents” to commit any “wrongful acts” or that WEST VALLEY knew or was aware
that certain unnamed “employees/agents” had had “complaints made against them” for any

“wrongful acts.” WEST VALLEY lacks sufficient information and belief with respect to the

peneneenenceeeeeeeee 9 weenanwennenceeeeeee
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 
Da Oo Oo NS DS

I
11
12
13
14
15
16
17
18
19
20
21
22
23

Pahl & McCay

A Professional Corp

225 W. Santa Clara

Suite 1500

San Jose, CA 95113

(408) 286-5100 25

*28 14/040 -
00668129. DOCX.1 26

27
28

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 10 of 19

remaining allegations of Paragraph 214 of the Complaint, and on that basis, denies each and every,
generally and specifically, all and singularly, the remaining allegations of Paragraph 214 of the
Complaint.

45. Answering Paragraph 218, WEST VALLEY re-alleges and incorporates by
reference its responses to Paragraphs | through 217, hereinbefore, as though fully set forth herein.

46. WEST VALLEY denies the allegations of Paragraph 219 of the Complaint that
WEST VALLEY “punished” DI-AZ “by terminating” DI-AZ’s “employment.” WEST VALLEY
further denies the allegations of Paragraph 219 of the Complaint that WEST VALLEY ever
“terminat[ed]” DI-AZ. WEST VALLEY lacks sufficient information and belief with respect to
the remaining allegations of Paragraph 219 of the Complaint, and on that basis, denies each and
every, generally and specifically, all and singularly, the remaining allegations of Paragraph 219 of
the Complaint.

47. WEST VALLEY denies the allegations of Paragraph 220 of the Complaint that
WEST VALLEY ever “stated that [DI-AZ] should be terminated for performance issues.” WEST
VALLEY further denies the allegations of Paragraph 220 of the Complaint to the extent they
imply or allege that WEST VALLEY terminated DI-AZ’s employment and that the purported
basis for any alleged (non-existent) termination of DI-AZ’s employment “was merely a pretext.”
WEST VALLEY lacks sufficient information and belief with respect to the remaining allegations
of Paragraph 220 of the Complaint, and on that basis, denies each and every, generally and
specifically, all and singularly, the remaining allegations of Paragraph 220 of the Complaint.

48. Answering the allegations of Paragraph 221 of the Complaint, WEST VALLEY
denies each and every, generally and specifically, all and singularly, the allegations of Paragraph
221 of the Complaint.

49. WEST VALLEY denies the allegations of Paragraph 222 of the Complaint to the
extent they imply or allege that WEST VALLEY ever made a “decision to terminate” DI-AZ’s
“employment.” As WEST VALLEY never made a “decision to terminate” DI-AZ’s
“employment,” WEST VALLEY further denies the allegations of Paragraph 222 of the Complaint

that any such nonexistent “decision to terminate” was “based on discriminatory motives,” that any

penenenenenenenenene 10 pene ne eeneene ce nneee
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 
mM BP WwW WN

Oo CO NSN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Pahl & McCay

A Professional Corp.

225 W. Santa Clara

Suite 1500

San Jose, CA 95113

(408) 286-5 100 25

*2814/040 -
00668129.DOCX.1 26

27
28

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 11 of 19

3366

such nonexistent “decision to terminate” “was contrary to the policies, rules, regulations, and laws
of the State of California” and that any such nonexistent “decision to terminate” “constituted an
unlawful termination under California law.” As to the cited statutory provisions, said cited
statutory provisions speak for themselves and no answer is required as to PLAINTIFFS’
allegations concerning said statutory provisions. To the extent Paragraph 222 of the Complaint
contains legal contentions and conclusions, WEST VALLEY is not required to respond to said
legal contentions and conclusions. WEST VALLEY lacks sufficient information and belief as to
the remaining allegations of Paragraph 222 of the Complaint, and on that basis, denies each and
every, generally and specifically, all and singularly, the remaining allegations of Paragraph 222 of
the Complaint.

50. Answering Paragraph 226, WEST VALLEY re-alleges and incorporates by
reference its responses to Paragraphs | through 225, hereinbefore, as though fully set forth herein.

S1. With regard to PLAINTIFFS’ Request for Relief, WEST VALLEY denies that
such relief is either appropriate or justified in the circumstances of this case.

52. Answering all other Paragraphs of the Complaint, WEST VALLEY denies each
and every, generally and specifically, all and singularly, the allegations of these paragraphs, and
the whole thereof.

AFFIRMATIVE DEFENSES TO ALL CAUSES OF ACTION

AS AND FOR A FIRST, SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE,
WEST VALLEY alleges that PLAINTIFFS’ Complaint, and each. cause of action therein, fails to
state facts sufficient to constitute any cause of action.

AS AND FOR A SECOND, SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE,
WEST VALLEY alleges that PLAINTIFFS’ Complaint is barred by the applicable statute of
limitation, including but not limited to, those enumerated in California Code of Civil Procedure
Sections 335.1, 338, 340, 343 and 361, California Government Code Section 12965 and 28 U.S.C.
Section 1658.

AS AND FOR A THIRD, SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE,

WEST VALLEY alleges that the relief sought by PLAINTIFFS is barred due to the acts, conduct,

wane nneneneneeneee es 11 peeneneenennennnneen
WVSG’S ANSWER TO AMENDED COMPLAINT - (Case No. 17-cv-06748- WHO )

 
Pahl & McCay

A Professional Corp 24
225 W. Santa Clara

Suite 1500

San Jose, CA 95113

(408) 286-5100 25

*2814/040 -
00668129 pocx.1 26

27
28

 

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 12 of 19

and omissions of PLAINTIFFS which constitute waiver.

AS AND FOR A FOURTH, SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE,
WEST VALLEY alleges that the relief sought by PLAINTIFFS is barred due to the acts, conduct,
and omissions of PLAINTIFF which constitute estoppel.

AS AND FOR A FIFTH, SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE,
WEST VALLEY alleges that the relief sought by PLAINTIFFS is barred due to the acts, conduct,
and omissions of PLAINTIFFS which constitute laches.

AS AND FOR A SIXTH, SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE,
WEST VALLEY alleges that the relief sought by PLAINTIFFS is barred due to the acts, conduct,
and omissions of PLAINTIFFS which constitute unclean hands.

AS AND FOR A SEVENTH, SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE,
WEST VALLEY alleges that PLAINTIFFS’ Complaint, and each cause of action contained
therein, is barred because PLAINTIFFS would be unjustly enriched by receipt of any recovery
prayed for in the Complaint.

AS AND FOR AN EIGHTH SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE,
WEST VALLEY alleges that any of WEST VALLEY’S conduct towards PLAINTIFFS was
justified and privileged. .

AS AND FOR A NINTH, SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE,
WEST VALLEY alleges that any loss or damage suffered by PLAINTIFFS was caused in whole
or in part, by PLAINTIFFS’ own conduct, acts or omissions.

AS AND FOR A TENTH, SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE,
WEST VALLEY alleges that PLAINTIFFS’ claim for attorney’s fees is barred as improper
because there is no alleged basis either in contract or by statute for the recovery of attorney's fees
against this Defendant.

AS AND FOR AN ELEVENTH SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that PLAINTIFS’ Complaint, and each cause of action
therein, is uncertain, ambiguous, and unintelligible as it pertains to WEST VALLEY.

AS AND FOR A TWELFTH, SEPARATE AND DISTINCT AFFIRMATIVE DEF ENSE,

wane ene nne neem enn 12 pon wcneenennenenenen
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 

 
NO

Oo SB IN DBD WH BR WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
AProeson Cory 24
mos sna Cl

San Jose, CA 95113
(408) 286-5100 25

*2814/040 -
00668129. DOCX.1 26

27
28

 

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 13 of 19

WEST VALLEY alleges that PLAINTIFFS’ Complaint, and each cause of action therein, is
barred because WEST VALLEY is an improper party and/or wrongly joined in this action.

AS AND FOR A THIRTEENTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that PLAINTIFFS had no probable cause for bringing any
action against this answering Defendant.

AS AND FORA FOURTEENTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that PLAINTIFFS’ Complaint, and each cause of action
thereof, are barred in whole or in part because PLAINTIFFS have sustained no injury or damage
by reason of acts or omissions of WEST VALLEY.

AS AND FOR A FIFTEENTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that should PLAINTIFES recover from WEST VALLEY,
WEST VALLEY is entitled to indemnification, either in whole or in part, from all persons or
entities whose negligence and/or fault proximately contributed to PLAINTIFFS’ damages, if any
there were.

AS AND FOR A SIXTEETH, SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE,
WEST VALLEY alleges that there was no unity of interest between Defendants.

AS AND FOR A SEVENTEENTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that PLAINTIFES’ Complaint is barred because
PLAINTIFFS failed to exhaust their administrative remedies.

AS AND FOR AN EIGHTEENTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that PLAINTIFFS’ Complaint is barred because WEST
VALLEY never terminated any PLAINTIFFS’ employment.

AS AND FOR A NINETEENTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY, without admitting that it engaged in or made any of the acts,
conduct, or statements attributed to it in the Complaint, alleges that PLAINTIFFS’ Complaint fails
to state facts sufficient to constitute any cause of action because, to the extent any of the
PLAINTIFFS’ were employed by WEST VALLEY, PLAINTIFFS’ employment was terminable

at will.

wowne ne eenenenenn ene 13 we ne ne ewe nen eeeneee
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 

 
Pahl & McCay
A Professional Corp
225 W. Santa Clara
Suite 1500

San Jose, CA 95113
(408) 286-5100

*2814/040 -
00668129. DOCX.]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

27
28

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 14 of 19

AS AND FOR A TWENTIETH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY, without admitting that it engaged in or made any of the acts,
conduct, or statements attributed to it in the Complaint, alleges that PLAINTIFFS have failed and

refused to exercise a reasonable effort to obtain other employment in an effort to mitigate their

damages.

AS AND FOR A TWENTY-FIRST, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY, without admitting that it engaged in or made any of the acts,
conduct, or statements attributed to it in the Complaint, alleges that PLAINTIFFS breached their
duty to minimize their losses and mitigate their damages by failing to make reasonable efforts to
find comparable work. As such, any amount that PLAINTIFFS could reasonably have earned by
obtaining comparable work through reasonable efforts must be offset from the damages, if any,
awarded to PLAINTIFFS.

AS AND FOR A TWENTY-SECOND, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY, without admitting that it engaged in or made any of the acts,
conduct, or statements attributed to it in the Complaint, alleges that it has taken reasonable care to
prevent and promptly correct any discriminatory behavior through its policies and procedures.

AS AND FOR A TWENTY-THIRD, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that PLAINTIFFS’ claim for punitive damages against
WEST VALLEY is barred by the provisions of Civil Code Section 3294. WEST VALLEY is not
liable for the acts of any employees/agents because WEST VALLEY did not have advance
knowledge of any unfitness in any employee/agent and did not employ any employee/agent with a
conscious disregard of the rights and safety of others. Further, WEST VALLEY did not authorize
or ratify any alleged wrongful conduct. In addition, WEST VALLEY is not personally guilty of
oppression, fraud, or malice.

AS AND FOR A TWENTY-FOURTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY, without admitting that it engaged in or made any of the acts,
conduct, or statements attributed to it in the Complaint, alleges that PLAINTIFFS were terminated

for legitimate, non-discriminatory, non-prohibited reasons or for good cause.

pene eeneneeneeneceee 14 peeeeeeeeneeeeennnee
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 
oO Oo ~S DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Pahl & McCay

A Professional Corp.

225 W. Santa Clara

Suite 1500

San Jose, CA 95113

(408) 286-5100 25

*28 14/040 -
00668129.DOCX.1 26

27
28

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 15 of 19

AS AND FOR A TWENTY-FIFTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY, without admitting that it engaged in or made any of the acts,
conduct, or statements attributed to it in the Complaint, alleges that PLAINTIFFS’ damages, if
any, should be reduced, in whole or in part, by PLAINTIFFS’ failure to avoid the consequences of
alleged harassment by using the preventive and corrective measures provided by the employer.

AS AND FOR A TWENTY-SIXTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY, without admitting that it engaged in or made any of the acts,
conduct or statements attributed to it in the Complaint, alleges that if any of its employees or
agents engaged in unlawful discrimination or harassing behavior toward PLAINTIFFS, WEST
VALLEY is not liable for the discrimination and/or harassment.

AS AND FOR A TWENTY-SEVENTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY, without admitting that it engaged in or made any of the acts,
conduct or statements attributed to it in the Complaint, alleges that PLAINTIFFS may not obtain
any of the relief requested in the Complaint because any adverse employment action, if at all, was
taken against PLAINTIFF based on legitimate, non-discriminatory factors other than
PLAT TIFFS’ alleged race or any protected activity.

AS AND FOR A TWENTY-EIGHTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that PLAINTIFFS’ claim for punitive damages against
WEST VALLEY is barred by WEST VALLEY’S adoption, publication and enforcement of a
policy against the discrimination, harassment and retaliation of the type alleged in the Complaint.

AS AND FOR A TWENTY-NINTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that PLAINTIFFS’ Complaint is barred because any
damages suffered by Plaintiff were proximately caused by conduct, acts, or omissions of other
individuals or entities over which this answering Defendant had no responsibility or control.

AS AND FOR A THIRTIETH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that PLAINTIFFS’ Complaint violates Defendant’s right to
protection from excessive fines as provided in the Eighth Amendment to the U.S. Constitution and

Article I, Section 6 of the Constitution of the State of California and therefore fails to state a cause

ween eennnenennenene 15 penne ence ee neem ee
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 
Pahl & McCay
A Professional Corp
225 W. Santa Clara
Suite 1500

San Jose, CA 95113
(408) 286-5160

*2814/040 -
00668129. DOCX.1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

27
28

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 16 of 19

of action upon which punitive or exemplary damages may be awarded.

AS AND FOR A THIRTY-FIRST, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that PLAINTIFFS’ Complaint violates WEST VALLEY’S
right to due process as provided in the Fifth and Fourteenth Amendments to the U.S. Constitution
and Article I, Section 13 of the Constitution of the State of California and therefore fails to state a
cause of action upon which punitive or exemplary damages may be awarded.

AS AND FOR A THIRTY-SECOND, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that the punitive damages sought by PLAINTIFFS are
barred because there is no allegation of sufficient facts to warrant an award of punitive damages.

AS AND FOR A THIRTY-THIRD, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that PLAINTIFFS may not obtain the relief requested in the
Complaint because PLAINTIFFS did not suffer emotional distress to such substantial quantity or
induced quality that no reasonable man in a civilized society should be expected to endure.

AS AND FOR A THIRTY-FOURTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY, without admitting that it engaged in or made any of the acts,
conduct or statements attributed to it in the Complaint, alleges that to the extent any of its
employees or agents engage in any unlawful or discriminatory behavior, the alleged unlawful or
discriminatory acts were committed outside the course and scope of employment.

AS AND FOR A THIRTY-FIFTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY, without admitting that it engaged in or made any of the acts,
conduct or statements attributed to it in the Complaint, alleges that if it is found that WEST
VALLEY’S actions were motivated by both discriminatory and nondiscriminatory reasons, the
legitimate nondiscriminatory reasons alone would have induced WEST VALLEY to make the
same decision regarding PLAINTIFFS’ employment.

AS AND FOR A THIRTY-SIXTH, SEAPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that PLAINTIFFS’ claims are barred to the extent they
infringe on WEST VALLEY’S constitutional rights under the provisions of the United States and

California Constitutions.

pe nenene een eenenenne 16 pene nnenenewenenneen
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 
Pahl & McCay
A Professional Corp
225 W. Santa Clara
Suite 1500

San Jose, CA 95113
(408) 286-5100

*2814/040 -
00668129. DOCX.1

10
11
12
13
14
15
16
17
18
19
20

21.

22
23
24

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 17 of 19

AS AND FOR A THIRTY-SEVENTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that PLAINTIFFS’ Seventh Cause of Action for
Whistleblower Retaliation is barred against WEST VALLEY because PLAINTIFFS have not
alleged, nor can PLAINTIFFS establish: 1) that WEST VALLEY made, adopted, or enforced any
rule, regulation, or policy preventing PLAINTIFFS from disclosing information to a government
or law enforcement agency; 2) that WEST VALLEY made, adopted, or enforced any rule,
regulation or policy preventing PLAINTIFFS from disclosing information to a person with
authority over PLAINTIFFS; 3) that WEST VALLEY made, adopted, or enforced any rule,
regulation or policy preventing PLAINTIFFS from disclosing information to another employee of
WEST VALLEY with the authority to investigate, discover, or correct any alleged violation or
noncompliance; or 4) that WEST VALLEY made, adopted, or enforced any rule, regulation or
policy preventing PLAINTIFFS from providing information to, or testifying before, any public
body conducting an investigation, hearing, or inquiry, based upon any alleged belief of
PLAINTIFFS that the information disclosed a violation of state or federal statute, or a violation of
or noncompliance with a local, state, or federal rule or regulation, regardless of whether disclosing
the information was part of the PLAINTIFFS’ job duties.

AS AND FOR A THIRTY-EIGHTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that PLAINTIFFS’ Seventh Cause of Action for
Whistleblower Retaliation is barred against WEST VALLEY because PLAINTIFFS have not
alleged, nor can PLAINTIFFS establish: 1) that WEST VALLEY retaliated against PLAINTIFFS
for disclosing information; 2) that WEST VALLEY retaliated against PLAINTIFFS because
WEST VALLEY believed that PLAINTIFFS disclosed or may have disclosed information, to a
government or law enforcement agency; 3) that WEST VALLEY retaliated against PLAINTIFFS
because WEST VALLEY believed that PLAINTIFFS disclosed or may have disclosed
information, to a person with authority over PLAINTIFFS; 4) that WEST VALLEY retaliated
against PLAINTIFFS because WEST VALLEY believed that PLAINTIFFS disclosed or may
have disclosed information, to another employee of WEST VALLEY who has the authority to

investigate, discover, or correct the violation or noncompliance; or 5) that WEST VALLEY

wenmen nee nnennenenne 17 wemeneeeenennnnnnene
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

Pahl & McCay

A Professional Corp

225 W. Santa Clara

Suite 1500

San Jose, CA 95113

(408) 286-5100 25

*2814/040 -
00668129. DOCX.1 26

27
28

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 18 of 19

retaliated against PLAINTIFFS for providing information to, or testifying before, any public body
conducting an investigation, hearing, or inquiry, based upon any alleged belief of PLAINTIFFS
that the information disclosed a violation of state or federal statute, or a violation of or
noncompliance with a local, state, or federal rule or regulation, regardless of whether disclosing
the information was part of the PLAINTIFFS’ job duties.

AS AND FOR A THIRTY-NINTH, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that PLAINTIFFS’ Seventh Cause of Action for
Whistleblower Retaliation is barred against WEST VALLEY because PLAINTIFFS have not
alleged, nor can PLAINTIFFS establish that WEST VALLEY, or any person acting on WEST
VALLEY’S behalf, retaliated against PLAINTIFFS for refusing to participate in an activity that
would result in a violation of state or federal statute, or a violation of or noncompliance with a
local, state, or federal rule or regulation.

AS AND FOR A FORTIETH, SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE,
WEST VALLEY alleges that PLAINTIFFS lack standing to bring one or more of the cause of
action stated in the Complaint.

AS AND FOR A FORTY-FIRST, SEPARATE AND DISTINCT AFFIRMATIVE
DEFENSE, WEST VALLEY alleges that PLAITNIFFS’ First Cause of Action for Racial
Discrimination, Harassment, Retaliation, failure to Prevent Constructive and Wrongful
Termination in Violation of 42 U.S.C. Section 1981 is barred against WEST VALLEY because
that claim does not apply to any alleged contract between PLAINTIFFS and WEST VALLEY.

PRAYER

WHEREFORE, Defendant WEST VALLEY STAFFING GROUP seeks such relief as may
be appropriate, including judgment in favor of Defendant WEST VALLEY STAFFING GROUP
and against Plaintiffs DEMETRIC DI-AZ, OWEN DIAZ and LAMAR PATTERSON as follows:

1. That PLAINTIFFS’ Complaint be demised with prejudice in its entirety;

2. That PLAINTIFFS take nothing by way of their Complaint;

3. For an award of reasonable attorneys’ fees, litigation expenses, and costs of suit; and

wecewenee nen neeeens . 18 penenennnecenenennne
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23

Pahl & McCay

A Professional Corp

225 W. Santa Clara

Suite 1500

San Jose, CA 95113

(408) 286-5100 25

*2814/040 -
00668129.DOCX.1 26

27
28

 

 

Case 3:17-cv-06748-WHO Document 62 Filed 01/09/19 Page 19 of 19

4. For such other further relief that the Court deems just and proper.

DATED: January 9, 2019 PAHL & McCAY
A Professional Law Corporation

By: /s/ Helene A. Simvoulakis
Helene A. Simvoulakis, Esq.

Attorneys for Defendant
WEST VALLEY STAFFING GROUP

weweneeeenenennenee= 19 wane enen ene eneeeeee
WVSG’S ANSWER TO AMENDED COMPLAINT (Case No. 17-cv-06748- WHO )

 
